Citation Nr: 0817317	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1981 to March 
1984.
 
The issue of eligibility for financial assistance in the 
purchase of automobile and adaptive equipment, or for 
adaptive equipment only, comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in September 2006, and a 
substantive appeal was received in September 2006.  

Further, the issue of eligibility for financial assistance in 
acquiring specially adapted housing, or a special home 
adaptation grant, comes before the Board on appeal from a May 
2007 rating decision by the RO.  A notice of disagreement was 
received in June 2007, a statement of the case was issued in 
July 2007, and a substantive appeal was received in August 
2007.  

Lastly, the issue of special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate comes before the Board on appeal from an August 2006 
rating decision by the RO.  A notice of disagreement was 
received in August 2006, a statement of the case was issued 
in July 2007, and a substantive appeal was received in August 
2007.  

A Board video conference hearing was held in February 2008.  
At the time of the hearing, the veteran submitted additional 
medical evidence along with a waiver of RO consideration of 
the evidence.  Nevertheless, waiver of this evidence is not 
necessary as the RO will have the opportunity to consider the 
evidence on remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only; entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing, 
or a special home adaptation grant; and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  While the 
veteran has not claimed that he has suffered the loss of use 
of one or both hands or impairment in vision due to a 
service-connected disability, he has asserted the loss of use 
of his lower extremities due to his service-connected 
disabilities.  Significantly, the veteran is currently 
service-connected for low back disability and bilateral knee 
disabilities.  VA treatment records showed that the veteran 
suffered from paraplegia.  In October 2007, the veteran was 
afforded a VA examination to determine the etiology of the 
veteran's paraplegia.  The examiner opined that the weakness 
in the veteran's legs was due to his nonservice-connected 
peripheral neuropathy rather than his service-connected low 
back disability.  Nevertheless, the examiner did not 
specifically address the level of functional impairment of 
the lower extremities that is attributable to the veteran's 
service-connected disabilities.  Moreover, a February 2008 
opinion from the veteran's VA doctor stated that the 
veteran's low back disability required him to be in a 
wheelchair since 1995, and an electric motorized scooter 
since 2000.  The Board finds that this case must be remanded 
for a VA examination to specifically ascertain the extent of 
impairment attributable to the veteran's service-connected 
low back disability and bilateral knee disabilities.    

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the extent of impairment attributable to 
his service-connected low back disability 
and bilateral knee disabilities for 
purposes of determining whether the 
veteran meets the requirements for the 
following: a certificate of eligibility 
for financial assistance in the purchase 
of automobile and adaptive equipment, or 
for adaptive equipment only; a 
certificate of eligibility for financial 
assistance in acquiring specially adapted 
housing, or a special home adaptation 
grant; and special monthly compensation 
based on the need for regular aid and 
attendance or at the housebound rate.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should determine whether the 
veteran's service-connected disabilities 
result in the loss, or loss of use, of 
both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
Further, the examiner should report 
whether the veteran's service-connected 
disabilities allow him to retain 
effective function in either foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis 
of the actual remaining function of the 
foot, that is, whether the acts such as 
balance and propulsion can be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knees or 
hips due to his service-connected 
disabilities.  

The examiner should also offer an opinion 
as to whether the veteran is permanently 
bedridden or so helpless as to be in need 
of regular aid and attendance due to his 
service-connected disabilities; and 
whether the veteran is substantially 
confined, as a direct result of service- 
connected disabilities, to his dwelling 
or the immediate premises (or, if 
institutionalized, to the ward or 
clinical areas), and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime.  
 
A rationale for all opinions rendered 
should be provided.  To the extent 
possible, the examiner should indicate 
whether the requirement of a wheelchair 
is due to service-connected disabilities 
or to nonservice-connected disabilities. 

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



